DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 
Notice to Applicant

1.	Claims 1, 4, 7, 10, 13, and 16 have been amended.  Claims 5, 11, and 17 have been canceled.  Now, Claims 1-4, 6-10, 12-16, and 18 are pending.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-4, 6-10, 12-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-4, 6-10, 12-16, and 18 are directed to providing a risk relationship, which is considered an observation and evaluation.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-4 and 6 are directed to a system with at least one server, claims 7-10 and 12 are directed to a method including at least one step and claims 13-16 and 18 are directed to a non-transitory computer-readable medium storing instructions.  Accordingly, the claims fall within the four statutory categories of inventions (machine and process and apparatus) and will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a system comprising:
a) a risk relationship containing records that represent a plurality of transactions associated with requested resource allocations between the enterprise and a plurality of entities, wherein each record includes a record identifier and at least one code representing a medical condition;
(b) programmed to:
(i) receive an indication of a selected requested resource allocation transaction between the enterprise and an entity,
(ii) retrieve the record associated with the selected requested resource allocation transaction, including the at least one code representing a medical condition,
(iii) generate a likelihood of acceptance score for the selected requested resource allocation transaction, wherein the likelihood of acceptance score indicates a likelihood the at least one code is approved,

(iv) using the generated likelihood of acceptance score for the selected requested resource allocation transaction, and
(v) assign the selected requested resource allocation transaction to a recommendation category based on the likelihood of acceptance score, wherein the assigned recommendation category represents automatic approval of the code;
(vi) automatically route the selected requested resource allocation transaction to a claim handler device based on the assigned recommendation category; and 
(c) providing resource allocation data including the likelihood of acceptance score and the recommendation category.

The above-recited limitations set forth an arrangement where information is received regarding patient care/insurance claims.  This arrangement amounts to both an observation (receiving data and information) and an evaluation (analyzing data and generating results, i.e. displaying the resource allocation data).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to patient/insurance claim data based on the user input.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).


The independent claims do recite additional limitations:  
A database
	A data store
	A server
	A communication port
	A graphical user interface
	A display
	A non-transitory computer-readable medium storing instructions
	A processor

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[0021]	As used herein, devices, including those associated with the back-end application computer server 150 and any other device described herein may exchange information via any communication network which may be one or more of a Local Area Network (“LAN”), a Metropolitan Area Network (“MAN”), a Wide Area Network (“WAN”), a proprietary network, a Public Switched Telephone Network (“PSTN”), a Wireless Application Protocol (“WAP”) network, a Bluetooth network, a wireless LAN network, and/or an Internet Protocol (“IP”) network such as the Internet, an intranet, or an extranet. Note that any devices described herein may communicate via one or more such communication networks.
[0039]	The apparatus 800 comprises a processor 810, such as one or more commercially available Central Processing Units (“CPUs”) in the form of one-chip microprocessors, coupled to a communication device 820 configured to communicate via communication network (not shown in FIG. 8). The communication device 820 may be used to communicate, for example, with one or more remote administrator computers and or communication devices (e.g., PCs and smartphones).

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
           The independent claim 7 and 13 and the dependent claims 2-6, 8-12, and 14-18 merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.


Response to Arguments
5.	Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. These arguments will be addressed below in the order in which they appear in Applicant’s remarks.

A.	Applicant argues that the claims do not recite an abstract idea and integrate the abstract idea into a practical application.

In response the Examiner respectfully disagrees.  The purpose and spirt of the invention as well as the independent and dependent claims are to provide a risk relationship of an allocated resource. The above-recited limitations set forth an arrangement where information is received regarding resource allocation/insurance claims.  This arrangement amounts to both an observation (receiving data and information) and an evaluation (analyzing data and generating results, i.e. displaying the resource allocation data).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to insurance claim data based on the user input.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance). See Paragraph 49 of Applicant’s Specification which states, “The resource allocation tool display 1010 might include user- selectable data that can be selected and/or modified by a user of the handheld computer 1010 to provide information about insurance claim transactions.”
 	Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible".  This framework found that the claims do tie up the exception.  (See the 35 U.S.C. 101 rejection above).  Further, as noted above, in the 35 U.S.C. 101 rejection, even though the claims recite technological components, these technological components do not render the claims subject matter eligible because they all the recited computer and technological components are standard and/or generic devices and the functions they perform are well-understood, routine and conventional.  A technological device with an server and data store is a standard computing and/or technological component.   The Office has provided citations to the Applicant’s own specification as well as to case law, discussed and cited in turn in the MPEP, that establish that limitations set forth in the claims represent well-understood, routine and convention computing and technological functions.
The claimed ‘machine learning process’ is recited at a high level of generality and is merely invoked as tools to perform an existing process for combining resource allocation transactions to a risk relationship. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Thus, the claims do not recite additional limitations that integrate the exception into a Practical Application.  


B.	Applicant further argues that the claims are analogous to those Cosmokey Solutions., v. Duo Security LLC.
	In response the Examiner respectfully disagrees.  The claim as a whole merely describes how to generally “apply” the concept of providing a risk relationship of an allocated resource in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer using a machine learning process is not a practical application of the abstract idea. With regard to Cosmokey Solutions., v. Duo Security LLC, the claims in the present application are not analogous.  The claims in Cosmokey Solutions., v. Duo Security LLC. disclosed an improved method for overcoming hacking by ensuring that an authentication function is normally inactive, activating only for a transaction, communicating the activation within a certain time window, and thereafter ensuring that the authentication function is automatically deactivated constitutes an improvement that increases computer and network security, prevents a third party from fraudulently identifying itself as the user, and is easy to implement even with mobile devices of low complexity, is a patent-eligible inventive concept.  Applicant’s claims are generating a score for a selected resource allocation transaction using a generic machine learning process for mere convenience.  The improvements shown in Cosmokey Solutions., v. Duo Security LLC are not analogous to the claims in the present application.  The claimed ‘machine learning process’ is recited at a high level of generality and is merely invoked as tools to perform an existing process for combining resource allocation transactions to a risk relationship. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Thus, the claims do not recite additional limitations that integrate the exception into a Practical Application.  

	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

A.	System and methods for performing distributed transactions (US 20070162308 A1) teaches providing unified and secure centralizing information management to permit interoperability of disparate stakeholders in the healthcare industry access and update information under a common scheme thereby creating a more efficient delivery system for all the stakeholders such as patients, doctors, clinics, hospitals, insurance companies, pharmacies and related healthcare entities.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626